LEHAN, Judge.
Defendant appeals from his written sentence upon his conviction for sale or delivery of cocaine and contends that the sentence does not conform to the trial court’s *1170oral pronouncement at the sentencing hearing. While the state concedes that the sentence exceeds that which the transcript shows was orally pronounced, the state, pointing out that the sentence conforms to that reflected in the handwritten trial court minutes, does not concede that the written sentence was erroneous. We reverse and remand.
On remand, the trial court should resolve the conflict between the written sentence and the minutes, on the one hand, and the transcript, on the other. See Lester v. State, 563 So.2d 178 (Fla. 5th DCA 1990); Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA), review denied, 554 So.2d 1170 (Fla.1989).
Reversed and remanded for proceedings consistent herewith.
RYDER, A.C.J., and FRANK, J., concur.